The trial judge set aside the verdict rendered for the plaintiff, for the reason that he had failed to present evidence from which the jury reasonably could have reached the conclusion that he was free from contributory negligence.
The testimony given by the plaintiff, if accepted as true, furnished a reasonable basis for the finding that he was in the exercise of due care. That of the only other witnesses, who profess to have been present upon the scene of the accident, and observers of what transpired, while not fully in accord with each other, were alike inconsistent with the plaintiff's story and with the exercise by him of reasonable care. These witnesses were four in number: two produced on behalf of the plaintiff and two on behalf of the defendant. The plaintiff's case, in so far as the element of care on his part is concerned, stands entirely upon his own testimony. That testimony, in so far as it touched the matter of vital importance, bears such marks of improbability, and is so opposed to that of the other witnesses, that the trial judge was justified in holding that it was so overwhelmingly disproved and discredited that the verdict of the jury, based upon an acceptance of it, could not have been arrived at reasonably.
   There is no error.